

 
 
 

LAW OFFICES OF DAVID E. PRICE
ESCROW AGREEMENT


A. This Escrow Agreement (the “Agreement”) is made and entered into this June
17th, 2008, by and among KENRIDGE HOLDING LLC, a Florida entity, by Harold
Sahlen, signing on it’s behalf, and GAMMA PHARMACEUTICALS, INC., a US publicly
traded company and Delaware entity; and the Law Offices of David Price, a law
firm located at 13520 Oriental Street, Rockville, Maryland 20853, which will act
as Escrow Holder.


WITNESSETH:


B. Whereas, KENRIDGE HOLDING LLC. is to wire unto this Escrow Agent
$1,000,000.00 (One Million) USD for purchase of shares in Gamma Pharmaceuticals,
Inc.
C. Whereas Escrow shall hold said funds in fiduciary trust until such time as
Gamma Pharmaceuticals, Inc. shall furnish escrow with 1,333,333 (One Million
Three Hundred Thirty Three Thousand Three Hundred Thirty Three) common
restricted unencumbered shares. Additionally Warrants shall be issued in the
following categories & Strike Price; A, .75 each for 1,333,333; B $1.00 each for
1,333,333; and C, $1.25 for 1,333,333. All said Warrants shall have a five year
exercise right.
D. Escrow Agent hereby agrees to furnish the 144 Legal Opinion Letter to remove
the restrictive legend upon said shares as soon as the six month waiting period
has ended.
E. Upon receipt of said shares in their entirety, Escrow shall release the
$1,000,000 to Gamma.
F.           Whereas, Kenridge Holding LLC & Gamma Pharmaceuticals, Inc. have
entered into a certain SUBSCRIPTION PURCHASE AGREEMENT dated June 17, 2008; (the
“Agreement”), and incorporated herein by reference.
G.           Whereas, it is necessary to establish an escrow account for the
Deposit of said shares and further Fiduciary activities on behalf of the
companies.




NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, the receipt and sufficiency of which are
hereby acknowledged, THE PARTIES HERETO AGREE AS FOLLOWS:



 
1.           Pecuniary Consideration:    KENRIDGE HOLDING LLC shall make a one
time cash infusion of $1,000,000,000 (One Million USD) to Escrow Agent who shall
hold said funds for Gamma. Only upon receipt of all shares shall Escrow send the
funds to Gamma.

2.           The Warrants mentioned supra shall have the specified strike price:
A, .75 each for 1,333,333; B $1.00 each for 1,333,333; and C, $1.25 for
1,333,333. All said Warrants shall have a five year exercise right.


3.           The Escrow Holder shall have no duties or obligations other than
those specifically set forth herein.  The acceptance by the Escrow Holder of his
duties under this Escrow Agreement is subject to the terms and conditions
hereof, which shall govern and control with respect to his rights,

 
1

--------------------------------------------------------------------------------

 

duties, liabilities and immunities.


4.           The parties understand and agree that the Escrow Holder is not a
principal, participant or beneficiary of the underlying transactions that
necessitate this Escrow Agreement.  The Escrow Holder shall be obligated only
for the performance of such duties as are specifically set forth herein and may
rely and shall be protected in acting or refraining from acting on any
instrument believed by him to be genuine and to have been signed or presented by
the proper party or parties, their officers, representatives or agents.  So long
as the Escrow Holder has acted in good faith and has not been guilty of willful
misconduct or gross negligence, the Escrow Holder shall have no liability under,
or duty to inquire beyond the terms and provisions of, this Escrow Agreement,
and it is agreed that his duties are purely administrative in nature.  The
Escrow Holder shall, in no event, be liable for any exemplary or consequential
damages.


5.           The Escrow holder shall not be obligated to take any legal actions
hereunder that might, in the Escrow Holder’s judgment, involve any expense or
liability, unless the Escrow Holder shall have been furnished with reasonable
indemnity.


6           The Escrow Holder is not bound in any way by any other contract or
agreement between or among the parties hereto, whether or not the Escrow Holder
has knowledge of its terms or conditions, and the Escrow Holder’s only duty,
liability and responsibility shall be to hold and deal with the documents
delivered to him as herein directed.


7.   The Escrow Holder shall not be bound by any modification, amendment,
termination, cancellation, rescission or supersession of this Escrow Agreement
unless the same shall be in writing and signed by all of the other parties
hereto.


8.           The parties hereto agree, jointly and severally, to indemnify the
Escrow Holder against, and hold the Escrow Holder harmless from, anything that
the Escrow Holder may do or refrain from doing in connection with their
performance or non-performance as Escrow Holder under this Agreement and any and
all losses, costs, damages, expenses, claims and attorneys’ fees suffered or
incurred by the Escrow Holder as a result of, in connection with or arising from
or out of the acts or omissions of the Escrow Holder in the performance of or
pursuant to this Agreement, except such acts or omissions as may result from the
Escrow Holder’s willful misconduct or gross negligence.


9.           In the event of any disagreement between or among the KENRIDGE
HOLDING LLC and GAMMA PHARMACEUTICAL concerning this Escrow Agreement or between
or among them or any of them and any other person, resulting in adverse claims
or demands being made in connection with the funds, or in the event that the
Escrow Holder is in doubt as to what action the Escrow Holder should take
hereunder, the Escrow Holder may, at his option, refuse to comply with any
claims or demands on him, or refuse to take any other action hereunder, so long
as such disagreement continues or such doubt exists, and in any such event, the
Escrow Holder shall not be or become liable in any way or to any person for his
failure or refusal to act, and the Escrow Holder shall be entitled to continue
so to refrain from acting until the signing of a unified document by both
original signors to this contract, specifically requesting the Escrow Agent to
undertake an act certain.

 
2

--------------------------------------------------------------------------------

 

10.       Should the Escrow Holder become involved in litigation in any manner
whatsoever on account of this Agreement, the funds, the stock certificates
and/or otherwise, the parties hereto (other than Escrow Holder) hereby bind and
obligate themselves, their heirs and their personal representatives, successors
and assigns to pay the Escrow Holder, in addition to any charge made hereunder
for acting as Escrow Holder, reasonable attorneys’ fees incurred by the Escrow
Holder and any other disbursements, expenses, losses, costs or damages in
connection with or resulting from such actions.


11.      If at any time a dispute shall exist as to the terms of this Agreement,
the duties of the Escrow Agent hereunder or the rights of any person in or to
any or all of the funds deposited in the Escrow Account, the Escrow Agent may
deposit all escrowed funds and documents, together with all documents delivered
to them pursuant to this Agreement, with the Clerk of a District Court in the
State of Maryland, and may interplead the parties hereto.  Upon so depositing
such escrowed funds and documents and filing their complaint in interpleader,
the Escrow Agent shall be completely discharged and released from all further
liability or responsibility under the terms of this Agreement. The parties
hereto, for themselves and their successors and assigns, do hereby submit
themselves to the jurisdiction of said Court and do hereby appoint the Clerk of
said Court as their agent for service of all process in connection with the
proceedings mentioned in this paragraph.


12.           The terms of these instructions are irrevocable by the undersigned
unless such revocation is consented to in writing by all three parties to this
contract.


13.           Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to or sent by
either e-mail, registered or certified mail, postage prepaid, addressed as
follows:


If to Kenridge Holding:
2440 NW 26th Circle
Boca Raton, Florida 33431


If to Gamma Pharmaceuticals:
77477 W. Lake Mead Blvd.
Suite 170
Las Vegas, NV 89128-1026


If to the Escrow Holder:
David E. Price, Esq.
13520 Oriental St
Rockville, Md 20853
(301) 460-5818
David@TopTierStrategies.com


or such other address as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or sent by
facsimile.

 
3

--------------------------------------------------------------------------------

 



14.           This Escrow Agreement shall be construed according to the laws of
the State of Maryland.  The parties submit themselves to the exclusive
jurisdiction of the Courts of the State of Maryland in the event of any dispute.


15.           This Escrow Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall be deemed to constitute one and the same.  Facsimile copies
may act as originals.


16.           A copy of the Selling Agreement signed by the parties has been
attached to and made a part of this Escrow Agreement.


This Escrow Agreement is executed as of June 17th, 2008




/s/Harold Sahlen
Harold Sahlen on behalf of
Kenridge Holding LLC






/s/Joseph Cunningham
Joseph Cunningham, on behalf of
Gamma Pharmaceuticals, Inc.






/s/David E. Price, Esq.
David E. Price, Esq. Escrow Agent.





 
4

--------------------------------------------------------------------------------

 
